DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the claim amendments filed on 10/19/2021.  As directed by the amendment: claims 1, 4, and 9 have been amended; and no claims have been added. Thus, claims 1-11 are presently pending in this application. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Petruzzelli on 11/15/2021.
The application has been amended as follows: 
Claim 1, is amended as follows:
	A method of delivering at least part of a catheter into a first lumen of a catheter sheath device, the first lumen within and extending from a proximal end portion of an elongate member of the catheter sheath device, wherein at least a portion of the elongate member is configured to be insertable into a body of a patient, and wherein a moveable member is physically coupled to the proximal end portion of the elongate member and is configured to allow relative movement between the moveable member and the proximal end portion of the elongate member while remaining physically coupled to the proximal end portion of the elongate member, the method comprising:
	physically constraining the catheter with respect to the catheter sheath device in a first configuration of engagement with the catheter sheath device that provides the catheter no access to the first lumen;
	providing relative movement between the [[a]] moveable member and the proximal end portion of the elongate member to cause repositioning of the physically constrained catheter into a second configuration of engagement with the catheter sheath device that provides the catheter access to the first lumen
	delivering the at least part of the catheter into the first lumen in a state in which the catheter is in the second configuration of engagement.

Allowable Subject Matter
Claim(s) 1-11 is/are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed catheter sheath device.
The closest prior art of record is Weiss et al. (US 2016/0166821 A1).
Regarding claim 1, Weiss fails to teach among all the limitations or render obvious the moveable member as claimed, specifically the method claim requires the moveable member to be physically coupled to the proximal end portion of the elongate member prior to providing relative movement between the movable member and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
	/NATHAN R PRICE/           Supervisory Patent Examiner, Art Unit 3783